DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “the cold working process of 4,” the failure to recite “claim 4”, renders this claim unclear as to its content.  This also raises a host of antecedent issues as no term inside claim 7 bears proper antecedent support without a reference to claims 4 and claim 1 through claim 4.  For the purpose of compact prosecution, the office will treat the language of the claim as if it depended from claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-13, and 16 is/are rejected under 35 U.S.C. 102 (a1, a2) as being anticipated by US 6,935,021 to Ruetz (R1).
In Re Claim 1:
R1 shows:
	A cold-working process comprising the steps of: [Col. 1, ll. 22-29, discloses cold forming to expand and plastically deformed by fluid.  Col. 2, line. 62 – Col. 3, line 2 discloses a similar method of hydraulic force plastic deformation is being used in this invention, i.e. cold working.]
providing a centrifugal compressor wheel (Fig. 1, 1) fabricated of a ductile metal having a tensile yield strength, the compressor wheel comprising a hub and a plurality of blades (unlabeled visible in Fig 1)  joined to the hub and extending radially outwardly from the hub, each blade having a blade root fillet where the blade joins with the hub, the compressor wheel having a first face and an opposite second face, the hub of the compressor wheel defining a bore (2) that extends centrally through the hub along a downstream axial direction, the bore having an axial length; [Figure 1 shows the bore of the blade having an axial upstream end on the left side of the image, and a face on the downstream side (right side).  The material has a tensile yield strength as all materials do, and in this instance plastic deformation is the goal, Per. Col. 2, ll. 65-67.  The material is cast or forged, per Col. 3, ll. 40-46.  The office takes official notice that one such class of plastic deformable cast material for common use in the turbine compressor wheel arts is metals.]

cold working the metal at an inner surface of the bore beyond the tensile yield strength in a hoop-wise direction about the bore, along only said fractional portion of the bore, the bore not being cold worked outside said fractional portion, so as to induce compressive residual hoop stresses in the metal adjacent the inner surface along said fractional portion.  [Col. 3, ll. 13-34 notes the compressive stress field formed in this region which is compressive hoop stress.]

In Re Claims 2-3:
R1 shows:
	The cold-working process as claimed in claim 1, wherein:
	(Claim 2) the starting point is spaced axially downstream from leading edge of the blade root fillets. [Figure 2 shows the ring (4) marking the upstream most point of coldworking, is downstream of the filleted blade leading edge.]
	(Claim 3) the cold working step comprises applying radially outward pressure on the inner surface of the bore along said fractional portion only.  [Col. 3, ll. 13-34 disclose applying radially outward pressure on the inner surface of the bore only in the region 6.]
	 
In Re Claim 12:
R1 shows:

the compressor wheel including a cold-worked zone of residual compressive hoop stresses in a relaxed state of the compressor wheel, said cold-worked zone extending radially outwardly from an inner surface of the bore, and wherein said cold-worked zone extends axially along only a fractional portion of the axial length of the bore, between a starting point and an ending point of the fractional portion, wherein the starting point is axially spaced downstream from the first face of the compressor wheel and the ending point is spaced axially downstream from the starting point.  [Figure 1 shows the region of pressurized feeding.  This region is located between upstream ring (4) and upstream ring (5) where the thus the region (6) of the compressor wheel is exposed to a plastic deformation under a compressive stress field as noted in Col. 3, ll. 13-34.]

In Re Claim 13:
The centrifugal compressor wheel of claim 12, wherein:


 In Re Claim 16:
R1 shows:
	16. An article produced by a process comprising the steps of: 
providing a centrifugal compressor wheel (Fig. 1, 1) l fabricated of a ductile metal having a tensile yield strength, the compressor wheel comprising a hub and a plurality of blades (unlabeled) joined to the hub and extending radially outwardly from the hub, each blade having a blade root fillet where the blade joins with the hub, the compressor wheel having a first face and an opposite second face, the hub of the compressor wheel defining a bore that extends centrally through the hub along a downstream axial direction, the bore having an axial length; [Figure 1 shows the bore of the blade having an axial upstream end on the left side of the image, and a face on the downstream side (right side).  The material has a tensile yield strength as all materials do, and in this instance plastic deformation is the goal, Per. Col. 2, ll. 65-67.  The material is cast or forged, per Col. 3, ll. 40-46.  The office takes official notice that one such class of plastic deformable cast material for common use in the turbine compressor wheel arts is metals.]
selecting a fractional portion of the axial length of the bore defined between a starting point and an ending point of said fractional portion, wherein the starting point is spaced axially downstream from the first face of the compressor wheel and the ending point is spaced axially downstream from the starting point; and [Figure 1 shows the region of pressurized feeding.  This region is located between upstream ring (4) and upstream ring (5) where the thus the region (6) of the compressor wheel is exposed to a plastic deformation under a compressive stress field as noted in Col. 3, ll. 13-34.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of US 2018/0281134 to Hagan et al. (H1) and WO 2012/139874 A1 to Reuter et al. (R2).  [Citation to paragraph and page are made to the machine translation appended to the foreign refence of this file provided as part of the record with this action. Citation to abstract is made the WIPO Front page English portion.]

In Re Claim 4:
R1 teaches:
	The cold-working process of claim 1, wherein:
	The cold working step comprises using a hydraulic tool (Fig. 1, 3)  applying the radially outward pressure on the inner surface of the bore along said fractional portion of the bore. 

R1 does not teach:
	The tool is mechanical.

R2 teaches:
	It is desirable to apply cold-working compressive stress only in particular regions (Fig. 1A, B1) through targeted deformation, Page 4, ¶19. This can reduce device and process engineering costs and effort, on Page 5, ¶23. While one method is using hydraulic pressure, (shown in Figure 2) it is known that mechanical methods like rollers can also be used as a known alternative to forming them in the hub/bore section, per page 6, ¶31. 

H1 teaches:
	One method of applying hoop compressive stress around an aperture involves inserting a mandrel (116) sized to fit within the structure, and a split sleeve (118) inserted from the same side, before the structure is withdrawn by a backwards drawing action where the sleeve is expanded by the mandrel to apply a compressive mechanical force to expand the mandrel and reduce hoop stresses, shown in Figures 3A-C, and discussed on Pages 2-3, ¶31-33. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of R1, to apply the fractional method using a mechanical 

In Re Claims 5 and 7:
R1 as modified in claim 4 teaches:
	The cold-working process of claim 4, wherein:
(Claim 5) the cold working step comprises axially drawing the tool through the bore along the downstream axial direction, the tool having a diameter that exceeds an initial diameter of the fractional portion of the bore before the cold step.  [When the Mandrel of H1 is pulled into the sleeve, the tool gains a diameter that is larger than that of the initial diameter of the bore to form the deformation step, making it larger.
	(Claim 7) the mechanical tool comprises a split sleeve that surrounds a mandrel (H1, Fig. 3A, 14, 16), the split sleeve (H1, 118) having an axial length corresponding to the axial length of the fractional portion of the bore, wherein the cold working step comprises disposing the split sleeve within the fractional portion of the bore and drawing the mandrel axially through the split sleeve to expand the split sleeve radially outwardly.  [Page 2, ¶29.]

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, H1, R2 as applied to claim 4 above, and further in view of JP S63-131802 to Toshimi (T1). [With regards to T1, reference is made the machine translation provided by the EPO website of the reference for all citations.] 

In Re Claim 6:
R1 as modified in claim 4 teaches:
	The cold-working process of claim 5, wherein there is a fractional portion of a bore treated by a tool by drawing the tool along the downstream axial direction through the fractional portion of the bore.   [See Rejection of claims 4 and 5.]

R1 as modified does not teach:
	There is a counterbore whose diameter is larger than the initial diameter of the fractional portion of the bore and exceeding the diameter of the tool.

T1 teaches:
	One method of ensuring fractional localized hoop stress in rotors, can be made by forming regions of smaller diameter (8) in between larger counterbores (4) on either end of the rotating turbine element, so that the comprises stress formation is more easily controlled to only occur in the regions it is desired.  This is achieved by providing counterbores in the up and downstream ends, as well as regions where it is not desirable to receive the compression, that have counterbores sized to fit the tool (10) and exceed the diameter of the pre-coldworked portions in those fractional regions.  [Figure 1 shows the structure as described above with smaller diameter regions where the coldworking is to happen.  Pages 2-3, the paragraph beginning with [Embodiment] describes the system.]
.  

Claims 8-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of R2, H1, T1, and US 2015/0198163 to Lei et al. (L1). 

In Re Claim 8:
R1 teaches:
	The cold-working process of claim 1, wherein the providing step comprises a compressor wheel.

R1 does not teach:
	Providing the compressor wheel as a twin-impeller having a first impeller and a second impeller arranged back-to-back, the first impeller defining the first face and the second impeller defining the second face of the compressor wheel, and providing the bore to have a first counterbore adjacent the first face of the compressor wheel and extending to the starting point of the fractional portion of the bore and to have a second counterbore extending from the ending point of the fractional portion of the bore toward the second face of the compressor wheel, the first and second counterbores each having a diameter exceeding an initial diameter of the fractional portion of the bore before the cold working step.


	It is desirable to apply cold-working compressive stress only in particular regions (Fig. 1A, B1) through targeted deformation, Page 4, ¶19. This can reduce device and process engineering costs and effort, on Page 5, ¶23. While one method is using hydraulic pressure, (shown in Figure 2) it is known that mechanical methods like rollers can also be used as a known alternative to forming them in the hub/bore section, per page 6, ¶31. 

H1 teaches:
	One method of applying hoop compressive stress around an aperture involves inserting a mandrel (116) sized to fit within the structure, and a split sleeve (118) inserted from the same side, before the structure is withdrawn by a backwards drawing action where the sleeve is expanded by the mandrel to apply a compressive mechanical force to expand the mandrel and reduce hoop stresses, shown in Figures 3A-C, and discussed on Pages 2-3, ¶31-33. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of R1, to apply the fractional method using a mechanical tool as taught by R2 and H1, as R2 discloses using a mechanical tool as a known alternative for localized hoop stress formation over hydraulic tools such as used in R1 and that such are advantageous for implied construction and direct application of the compression in most desirable regions, while H1 provides a known in the art tool for applying hoop stress in impellers that could be applied with the method of R1 and R2.  This would yield a mechanical tool as shown in H1, inserted up to the region where the localized expansion is desired, then drawn backward along only the fractional region R1 and R2 are concerned with for forming a bore.  Given the shape of the preformed wheel of R1, such a drawing would have to be in the axial downstream direction. 


	It is well-known in the art that radial compressors, for example in turbochargers, can be twin-impellers as seen in Figure 1. Twin impellers provide a dual stage level of compression in a compact location arranged back to back. [Page 1, ¶3, 5.]
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of R1 to utilize a twin impeller as taught by L1, as this is a known in the art variant that can provide two stage compression in a compact and balanced manner.  This would yield a two stage back to back impeller.

T1 teaches:
	One method of ensuring fractional localized hoop stress in rotors, can be made by forming regions of smaller diameter (8) in between larger counterbores (4) on either end of the rotating turbine element, so that the comprises stress formation is more easily controlled to only occur in the regions it is desired.  This is achieved by providing counterbores in the up and downstream ends, as well as regions where it is not desirable to receive the compression, that have counterbores sized to fit the tool (10) and exceed the diameter of the pre-coldworked portions in those fractional regions.  [Figure 1 shows the structure as described above with smaller diameter regions where the coldworking is to happen.  Pages 2-3, the paragraph beginning with [Embodiment] describes the system.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of R1 to utilize the method as taught by T1 as they apply to multi stage wheels, where counterbores are formed that are larger than the tool diameter and the diameter of the unexpanded fractional regions on either side of the rotor, as taught by T1 for use with a simpler roller, as a cheaper and simpler method of applying the fractional localized hoop stress as R1 and R2 desire.  This would yield the limitation of claim 8, and the counterbores as claimed.  
In Re Claims 9-11:
R1 as modified in claim 8 teaches:
	The cold-working process of claim 1, wherein:
(Claim 9) the cold working step comprises using a mechanical tool (H1, mandrel 116 and sleeve (118)) to apply the radially outward pressure on the inner surface of the fractional portion of the bore.  Figures 3A-C, and discussed on Pages 2-3, ¶31-33.]
(Claim 10) claim 9, wherein the cold working step comprises axially drawing the tool through the bore, the tool having a diameter that exceeds the initial diameter of the fractional portion of the bore before the cold working step. [See Citations of H1 and modification by H1 in claims 8.]
(Claim 11) claim 9, the first and second counterbores each having a diameter exceeding the initial diameter of the fractional portion of the bore and exceeding the -15-G001018 diameter of the tool, and wherein the cold working step comprises disposing the tool in one of the first and second counterbores and then drawing the tool along the downstream axial direction through the fractional portion of the bore until the tool reaches the other of the first and second counterbores.  [Per T1 and the citations of T1 and modifications of T1 as noted in claim 8, the counterbores are larger.]

In Re Claim 15:
R1 teaches:
	The centrifugal compressor wheel of claim 12, wherein the providing step comprises a compressor wheel.

R1 does not teach:
	Providing the compressor wheel as a twin-impeller having a first impeller and a second impeller arranged back-to-back, the first impeller defining the first face and the second impeller defining the 

R2 teaches:
	It is desirable to apply cold-working compressive stress only in particular regions (Fig. 1A, B1) through targeted deformation, Page 4, ¶19. This can reduce device and process engineering costs and effort, on Page 5, ¶23. While one method is using hydraulic pressure, (shown in Figure 2) it is known that mechanical methods like rollers can also be used as a known alternative to forming them in the hub/bore section, per page 6, ¶31. 

H1 teaches:
	One method of applying hoop compressive stress around an aperture involves inserting a mandrel (116) sized to fit within the structure, and a split sleeve (118) inserted from the same side, before the structure is withdrawn by a backwards drawing action where the sleeve is expanded by the mandrel to apply a compressive mechanical force to expand the mandrel and reduce hoop stresses, shown in Figures 3A-C, and discussed on Pages 2-3, ¶31-33. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of R1, to apply the fractional method using a mechanical tool as taught by R2 and H1, as R2 discloses using a mechanical tool as a known alternative for localized hoop stress formation over hydraulic tools such as used in R1 and that such are advantageous for implied 

L1 teaches:
	It is well-known in the art that radial compressors, for example in turbochargers, can be twin-impellers as seen in Figure 1. Twin impellers provide a dual stage level of compression in a compact location arranged back to back. [Page 1, ¶3, 5.]
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of R1 to utilize a twin impeller as taught by L1, as this is a known in the art variant that can provide two stage compression in a compact and balanced manner.  This would yield a two stage back to back impeller.

T1 teaches:
	One method of ensuring fractional localized hoop stress in rotors, can be made by forming regions of smaller diameter (8) in between larger counterbores (4) on either end of the rotating turbine element, so that the comprises stress formation is more easily controlled to only occur in the regions it is desired.  This is achieved by providing counterbores in the up and downstream ends, as well as regions where it is not desirable to receive the compression, that have counterbores sized to fit the tool (10) and exceed the diameter of the pre-coldworked portions in those fractional regions.  [Figure 1 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of R1 to utilize the method as taught by T1 as they apply to multi stage wheels, where counterbores are formed that are larger than the tool diameter and the diameter of the unexpanded fractional regions on either side of the rotor, as taught by T1 for use with a simpler roller, as a cheaper and simpler method of applying the fractional localized hoop stress as R1 and R2 desire.  This would yield the limitation of claim 15, and the twin-impeller and counterbores as claimed.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, R2, H1, and T1. 

In Re Claim 14:
R1 teaches:
	The centrifugal compressor wheel of claim 12, wherein the providing step comprises a compressor wheel.

R1 does not teach:
	The counterbore located upstream of the starting point of the fractional portion of the bore.

R2 teaches:
	It is desirable to apply cold-working compressive stress only in particular regions (Fig. 1A, B1) through targeted deformation, Page 4, ¶19. This can reduce device and process engineering costs and effort, on Page 5, ¶23. While one method is using hydraulic pressure, (shown in Figure 2) it is known 

H1 teaches:
	One method of applying hoop compressive stress around an aperture involves inserting a mandrel (116) sized to fit within the structure, and a split sleeve (118) inserted from the same side, before the structure is withdrawn by a backwards drawing action where the sleeve is expanded by the mandrel to apply a compressive mechanical force to expand the mandrel and reduce hoop stresses, shown in Figures 3A-C, and discussed on Pages 2-3, ¶31-33. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of R1, to apply the fractional method using a mechanical tool as taught by R2 and H1, as R2 discloses using a mechanical tool as a known alternative for localized hoop stress formation over hydraulic tools such as used in R1 and that such are advantageous for implied construction and direct application of the compression in most desirable regions, while H1 provides a known in the art tool for applying hoop stress in impellers that could be applied with the method of R1 and R2.  This would yield a mechanical tool as shown in H1, inserted up to the region where the localized expansion is desired, then drawn backward along only the fractional region R1 and R2 are concerned with for forming a bore.  Given the shape of the preformed wheel of R1, such a drawing would have to be in the axial downstream direction. 


T1 teaches:
	One method of ensuring fractional localized hoop stress in rotors, can be made by forming regions of smaller diameter (8) in between larger counterbores (4) on either end of the rotating turbine 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of R1 to utilize the method as taught by T1 as they apply to multi stage wheels, where counterbores are formed that are larger than the tool diameter and the diameter of the unexpanded fractional regions on either side of the rotor, as taught by T1 for use with a simpler roller, as a cheaper and simpler method of applying the fractional localized hoop stress as R1 and R2 desire.  This would yield the limitation of claim 15, and the counterbore as claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,744,628 to Kuo teaches coldworking holes in workpieces by axial drawing backwards through a bore with a sleeve, Figure 1.  US 2006/0000089 to Habedank et al. teaches forming localized counterbore forging in just a partial region as seen in Figure 7, for section 710.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745